Citation Nr: 0601166	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  94-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to the 
benefit currently sought on appeal.  The Board has remanded 
the claim on three occasions, in January 1997, June 2003, and 
February 2005.  The Appeals Management Center (AMC) issued 
the last supplemental statement of the case in November 2005.  

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing at Central Office in Washington, DC, in 
November 1996, to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  Service connection is in effect for chronic lumbosacral 
strain, splenectomy, defective hearing, post concussion 
syndrome with headaches, laceration of the liver without 
residuals, and depressive disorder.

2.  A 40 percent rating for the veteran's service-connected 
lumbosacral spine disability was established in May 1994, 
bringing the veteran's combined rating to 70 percent as of 
that date.

3.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.





CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for a total disability rating based on 
individual unemployability (TDIU).  In this context, the 
Board notes that a substantially complete application was 
received in May 1994 and adjudicated in August 1995, prior to 
the enactment of the VCAA.  During the long course of the 
appeal, however, in June 2002, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for a TDIU; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the June 2002 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Private and VA 
records have been secured, as well as records considered by 
Social Security Administration (SSA) in determining a denial 
of disability benefits.  The veteran has been medically 
evaluated by VA in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Total Disability Evaluations Based on Individual 
Unemployability

Entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU) requires 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a  determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the  veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

The governing regulations provide that, to qualify for a 
TDIU, if there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  The Board notes that as of May 24, 1994, service 
connection was in effect for chronic lumbosacral strain, 
splenectomy, defective hearing, post concussion syndrome with 
headaches, and laceration of the liver without residuals.  
The back disability was rated at 40 percent, and the combined 
rating was 70 percent.  At that time, the veteran initiated 
the TDIU claim.  During the course of the appeal, service 
connection also was established for depressive disorder, 
effective in July 2003.

A TDIU is an award of increased compensation.  As with other 
claims for increases, a medical examination is required in 
conjunction with the claim.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  The record reveals that during the 
appeal, the veteran underwent several VA examinations and 
social surveys to determine whether his service-connected 
disabilities were of sufficient severity to produce 
unemployability.  

Specifically, the Board has examined all evidence of record, 
to include VA examinations and social surveys dated in May 
1995, July 1997, June 1999, June 2003, July 2003, and October 
2005; VA outpatient records dated from May 1990 to April 
2004; and, private treatment records dated from 1985 to 1991.  
The Board has also reviewed the transcript from the veteran's 
November 1996 hearing, as well as records used by SSA in 
denying the veteran benefits based on unemployability.  Based 
on this review, the Board must deny a TDIU.

The bulk of the VA examinations in conjunction with the 
veteran's claim involve the veteran's back disability and its 
impact on his ability to work.  It is noted that prior to 
July 2003, the veteran's psychiatric disability was not 
service-connected and therefore was appropriately left out of 
the analysis until that period of time. 

The veteran's chronic low back pain with sciatica and 
degenerative changes is consistently noted to severely limit 
his functional capacity in terms of his ability to sit or 
stand in one position for an extended period of time.  See VA 
examinations in May 1995, June 1999, and July 2003.  However, 
examiners also have consistently opined that the veteran's 
back injury does not prohibit him from doing light duty jobs 
that do not require significant bending or lifting.  See SSA 
examinations in February and April 1994, VA social and 
industrial survey in June 2003, and VA examination in July 
2003.

The July 2003 VA examination expressly addresses the 
veteran's employability in the context of both his physical 
and his mental disabilities.  The examiner noted that he 
reviewed the claims folder and specifically referenced past 
medical treatment and social surveys in evidence of such a 
review.  After said review and subsequent examination, the 
examiner opined that given the nature of the veteran's back 
disability, he would most likely be able to perform work that 
was upright and kept his body in motion.  He further 
indicated that while the veteran's psychiatric disability 
(depressive disorder) likely interfered with his work 
performance, a work program that adequately developed the 
skills for the assigned work would enable the veteran to feel 
confident in his work performance and to complete tasks 
without undue criticism, which appeared to have influenced 
his prior work capabilities. 

In April 2004, the veteran underwent further VA examination, 
at which time the examiner specifically responded to 
questions regarding the veteran's post-concussion syndrome 
and his ability to work.  The examiner opined that the 
veteran's concentration, ability to sustain attention, and 
short-term memory impairs his ability to sustain working 
tasks.  However, the examiner added that these disabilities 
do not completely impair his ability to work.

The Board observes that the most recent VA examination, in 
October 2005, examined the veteran's mental status without 
specifically commenting on his ability to maintain 
employment.  This rather extensive examination does provide 
insight, however, into the veteran's functional status.  The 
veteran reported his history of relatively short-lived jobs, 
which had ended in part due to interpersonal conflicts.  He 
reported that he did not want anyone "standing over" him 
and watching him work, which the examiner indicated was part 
of the paranoid trends in his thinking and his overall mood 
disturbance.   The veteran also reported, however, that he 
likes to keep busy "socializing with friends, playing 
horseshoes, riding his bicycle in the neighborhood, 
occasionally playing with his grandchildren, listening to 
jazz, watching television, and doing a variety of household 
chores."

The Board notes that the treatment records do not contradict 
these findings, either with respect to his physical or mental 
care.  Nor do those records indicate extensive treatment for 
the veteran's disabilities, which would demonstrate 
interference with employability.  In fact, there is no 
indication in the record that the veteran's service-connected 
disabilities alone create an impairment so severe that it 
would be impossible for the average person in his position to 
follow a substantially gainful occupation.  For that reason, 
the Board concludes that a TDIU is not warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


